Citation Nr: 1734288	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  12-20 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1. Entitlement to service connection for non-Hodgkin's lymphoma to include as due to exposure to ionizing radiation.

2. Entitlement to service connection for myelodysplastic syndrome (MDS) to include as due to exposure to ionizing radiation.

3. Entitlement to service connection for diabetes mellitus, type II.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from March 1964 to February 1967.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction of the claim has been transferred to the RO in Manchester, New Hampshire.

The Veteran testified before a VA Decision Review Officer (DRO) in May 2012, and before the Board in April 2013.  Transcripts of these hearings are of record.  The Veterans Law Judge (VLJ) who conducted the April 2013 hearing is no longer employed at the Board.  The Veteran was so informed and offered an opportunity for another Board hearing.  See 38 C.F.R. § 20.717 (2016).  The Veteran informed the Board in a July 2017 statement that he does not desire a new Board hearing.

This case was previously before the Board in December 2014, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.


FINDINGS OF FACT

1. The Veteran did not participate in a "radiation-risk activity" as defined by applicable regulations.

2. Non-Hodgkin's lymphoma was not manifest in active service and is not otherwise etiologically related to such service, including exposure to ionizing radiation.

3. Myelodysplastic syndrome was not manifest in active service and is not otherwise etiologically related to such service, including exposure to ionizing radiation.

4. Diabetes mellitus, type II, was not manifest in active service or to a compensable degree within one year of service discharge; the Veteran's current diabetes mellitus is not otherwise etiologically related to such service.


CONCLUSIONS OF LAW

1. Non-Hodgkin's lymphoma was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.309(d), 3.311 (2016).

2. Myelodysplastic syndrome was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.311 (2016).

3. Diabetes mellitus, type II, was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  All pertinent treatment records identified by the Veteran have been obtained, and VA examinations and opinions have been obtained where warranted.  There has been no allegation of errors with the duties to notify and/or assist in the instant case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009); see also Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran fails to raise them before the Board); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

As noted above, the instant appeal has been previously remanded in December 2014.  There has been substantial compliance with the Board's remand directives as they pertain to the issue decided herein, and adjudication of the appeal may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Service connection may be established on a direct basis for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain disabilities, including diabetes mellitus, may be presumed to have been incurred in service where present to a compensable degree within 1 year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

The Veteran contends he suffers from non-Hodgkin's lymphoma and MDS as directly related to his period of active service, specifically exposure to ionizing radiation.  The Board notes the Veteran also initially claimed service connection for diabetes mellitus, type II, on this same theory of entitlement.  However, the record is void of any medical evidence linking diabetes mellitus to radiation exposure and, at the May 2012 DRO hearing, the Veteran stated that he is no longer pursuing service connection for diabetes mellitus based on this theory of entitlement.  See DRO hearing transcript at 4.  Therefore, for the sake of clarity, the Board will address these theories of entitlement separately.  

Exposure to Ionizing Radiation

Specific diseases, including lymphomas (other than Hodgkin's disease) are presumed due to service if they become manifest in a radiation-exposed veteran.  38 C.F.R. § 3.309(d).  However, as the Veteran did not participate in a "radiation-risk activity," he may not be considered a "radiation-exposed veteran" and the presumptive provisions of 38 C.F.R. § 3.309(d) do not apply.  See 38 C.F.R. § 3.309(d)(3)(iii). 

Alternately, 38 C.F.R. § 3.311 sets out procedures for the development of claims in which a radiogenic disease (including all forms of cancer) first became manifest after service and is not presumed due to service pursuant to 38 C.F.R. § 3.309(d).  First, a radiation dose estimate must be obtained.  38 C.F.R. § 3.311(a)(1).  In the instant case, VA obtained radiation dose estimates from the Army Dosimetry Center and Army Public Health Center (Provisional) in November 2010 and June 2016, respectively.  The Board notes that, contrary to the appellant's assertions, the June 2016 radiation dose estimate did not rely solely on film badges, but provided the highest estimated exposure to any and all types of radiation, including alpha radiation, based on the maximum amount of exposure as asserted by the Veteran in his various statements and testimony.

The Veteran has contended that his radiation exposure came while serving as a Nuclear Weapons Electronic Specialist.  These duties included inspection and cleaning of radioactive material from numerous W33 nuclear weapons.  This assertion was fully considered in determining dose estimates, as otherwise set forth herein.

The file was then forwarded to the Under Secretary for Benefits in accordance with 38 C.F.R. § 3.311(c)(1) in September 2016.  A medical advisory opinion was then obtained from the Director of the Post-9/11 Era Environmental Health Program on behalf of the Under Secretary for Health in January 2017.

The Veteran has submitted a medical opinion from Dr. G.G., a private cancer treatment provider.  In his March 2012 statement, Dr. G.G. opined that it is more likely than not that the exposure to ionizing radiation during service affected the Veteran's bone marrow in such a way as to facilitate the later development of myelodysplasia.  Dr. G.G. cited a recent medical article reviewing a relationship between MDS and ionizing radiation exposure.  Further, Dr. G.G. opined that it seems very likely from the Veteran's personal account of his in-service activities that his exposure was "much higher" than was recorded by the monthly film badges.

Alternately, Dr. M.M., Director of VA's Post-9/11 Era Environmental Health Program, noted the June 2016 maximum total radiation doses, which took into account all forms of radiation and were based on the Veteran's asserted in-service exposure.  Dr. M.M. opined that it is unlikely that the Veteran's non-Hodgkin's lymphoma and/or MDS are caused by exposure to ionizing radiation during military service.  In this regard, Dr. M.M. acknowledged the March 2012 opinion by Dr. G.G., but noted that this private opinion does not take into account the actual dose received, or how that dose may have been causative for non-Hodgkin's lymphoma and/or MDS.  Furthermore, Dr. M.M. noted that the radiation dose to the Veteran's bone marrow and blood forming organs (15 rem) is below the thresholds for radiation blood-induced changes noted in the medical literature cited by Dr. G.G. in his March 2012 opinion.  Finally, in addition to citing medical literature, Dr. M.M. noted that the Interactive Radioepidemiological Program of the National Institute for Occupational Safety and Health was utilized to estimate the likelihood that exposure to ionizing radiation was responsible for the Veteran's non-Hodgkin's lymphoma.  Calculated to a 99-percentile value, the probability of causation was determined to be 20.93%.

With respect to the conflicting medical opinions of record, the Board has the responsibility to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge.  At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.; see also Colvin v. Derwinski, 1 Vet. App 171 (1991).

The Board finds that the March 2012 medical opinion provided by Dr. G.G. is of little probative value.  In this regard, Dr. G.G. provided his opinion based solely on the Veteran's reported radiation exposure activities, and other than opining that the monthly film badges underreported the Veteran's radiation exposure, did not take into account the Veteran's actual levels of radiation exposure.  An assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  Further, a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998). 

In comparison, the VA opinion took into account the Veteran's maximum estimated radiation dose provided by the Army Public Health Center which, as noted above, considered exposure to any and all types of radiation, including alpha radiation, based on the maximum amount of exposure as asserted by the Veteran in his various statements and testimony.  The VA physician then consulted pertinent medical literature, including that cited by the Veteran's private physician, in rendering the negative opinion.  Finally, the VA physician directly addressed and refuted Dr. G.G.'s opinion.  Therefore, the Board affords significant probative to this opinion.

The Board acknowledges that the Veteran himself believes that his non-Hodgkin's lymphoma and MDS are directly related to his in-service exposure to ionizing radiation.  However, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, the Veteran's lay assertions of medical diagnosis or etiology are afforded little probative value and cannot constitute evidence upon which to grant the claim for service connection.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).

Based on the evidence discussed above, the Board finds a preponderance of the evidence is against the Veteran's claim of service connection for non-Hodgkin's lymphoma and MDS due to in-service exposure to ionizing radiation.  The Board will next consider whether service connection for these disabilities, as well as diabetes mellitus, is otherwise warranted on a direct basis.

Direct Service Connection

With respect to direct service connection, the competent, probative evidence of record does not etiologically link the Veteran's current non-Hodgkin's lymphoma, MDS, or diabetes mellitus to his service or any incident therein.  In this regard, the Veteran does not assert, nor does the record suggest, that he was diagnosed or began to experience symptoms associated with these disabilities during service.  As such, the Board finds that non-Hodgkin's lymphoma, MDS, and diabetes mellitus were not manifest during active service.

When a disorder is first diagnosed after service, service connection is warranted for that condition if the competent evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  Post-service records reveal the Veteran was first found to have high blood sugars in approximately September 1994, and was first diagnosed with diabetes mellitus in July 1997, approximately 30 years following service separation.  Further, the Veteran was originally treated for non-Hodgkin's lymphoma, immunoblastic type, in 1993, and diagnosed with MDS in 2007, approximately 25 and 40 years following service separation, respectively.  While not dispositive of the issue, the Board may and will consider in its assessment of direct service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom., Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

Furthermore, as the Veteran was not diagnosed with diabetes mellitus until approximately July 1997, more than one year following service separation, the presumption of service connection does not apply.  See 38 C.F.R. §§ 3.307, 3.309(a).  Finally, the Board has considered whether service connection may be awarded for diabetes mellitus based on continuity of symptomatology.  See 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, there is no evidence or assertion of symptoms of diabetes mellitus since service.  Therefore, continuity of symptomatology is not demonstrated, and service connection may not be presumed on this basis alone.

In this case, the Veteran has not produced a competent medical opinion establishing an etiological link between his current disabilities and an event or occurrence in service on a basis other than radiation exposure, which has been addressed separately above.  

Accordingly, for the reasons discussed above, the Board concludes that the preponderance of the evidence is against the claims for service connection for non-Hodgkin's lymphoma, MDS, and diabetes mellitus, type II.  The benefit of the doubt rule does not apply, and the appeals must be denied.  See 38 U.S.C.A. § 5107 (West 2014).


ORDER

Service connection for non-Hodgkin's lymphoma is denied.

Service connection for myelodysplastic syndrome is denied.

Service connection for diabetes mellitus is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


